DETAILED ACTION
	This Office Action is in response to the amendment filed in the Request for Continued Examination on May 12, 2022. Claims 1 - 20 are presented for examination. Claims 1 - 9, 12 - 17, and 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.
 
Response to Amendment
	The amendment filed in the Request for Continued Examination on May 12, 2022 has been entered and considered by the examiner. The rejection under 35 U.S.C. 112 has been withdrawn, with the reason discussed below.

Response to Arguments
	With regards to the rejections under 35 U.S.C. 112, Applicant’s arguments, see page 7, lines 15 - 17, filed May 12, 2022, with respect to the clam 12 have been fully considered and are persuasive, as there was an updated consideration of the “Doppler shift” from previous patents, to provide additional clarification, for example the U.S. Patents 7,421,342, 11,234,202, and 7,299,013. The rejection of claim 12 under 35 U.S.C. 112 has been withdrawn. 

With regards to the rejections under 35 U.S.C. 103, applicants’ arguments filed in the Request for Continued Examination on May 12, 2022 have been fully considered but they are not persuasive.

	With regards to claims 1, 9 and the rejections under 35 U.S.C. 103, the applicants argue that Zhou fails to teach or disclose “receiving a location and orientation of a static acoustic transmitting device”, because Zhou fails to disclose orientation of a static acoustic transmitting device.

The examiner respectfully disagrees. Zhou teachings discloses on page 43, left column, lines 32 – 37 the use of a mobile device with acoustic, gyroscope and accelerometer measuring capabilities. Page 48, left column, lines 21 – 26 discloses using a mobile phone with an accelerometer and gyroscope instead of just integrating gyroscope data for orientation, which provides at least an indication that the gyroscope in the mobile phone measures orientation information instead of merely using data to integrate to obtain orientation information. For clarification, the specification of the instant claims, in paragraph [0047] discloses obtaining location, orientation, and/or direction of a mobile unit determined based on sensors positioned, for example, obtaining the information using a mobile unit with accelerometers, gyroscopes, inertial measurement units. The accelerometer and gyroscope in the mobile device are used to obtain the orientation and location information, and the prior art of Zhou discloses using a mobile phone with an accelerometer and gyroscope with regards to the orientation information. The combination of Zhou and Suarez discloses the features of the claimed invention, and thus the rejection is maintained.

In addition, the applicant argues that Zhou fails to teach or disclose the use of a camera, based on Zhou disclosing using a smartphone with the application to construct floor plans using acoustic sensing”, and this does not disclose using a camera to survey the sub-structures within the building.

The examiner respectfully disagrees. Page 43, left column, lines 26 – 28 of Zhou discloses using the application BatMapper for acoustic sensing of constructing floor plans using smartphones, as well as page 48, left column, lines 15 – 18 adding smartphone used for collecting data and using BatMapper. Besides being well known that smartphone consists of a type of camera, the prior art of Aguilar Herrera et al. (“The Construction of an Indoor Floor Plan using a Smartphone for Future Usage of Blind Indoor Navigation”), page 637, left column, lines 13 – 16 provides mobile phones with cameras used in constructing indoor floor plans, and Sankar et al. (“Capturing Indoor Scenes with Smartphones”) adds the camera included in the smartphone, with regards to generating indoor floor plans with a phone that also includes a gyroscope and accelerator, as provided on page 403, left column, Abstract, lines 3 - 5. The cited references provide additional indication that supports the smartphone in Zhou includes a camera to perform the function of the claim, and the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“BatMapper: Acoustic Sensing Based Indoor Floor Plan Construction Using Smartphones”), hereinafter “Zhou”, and further in view of Suarez et al. (“Archaeoacoustics of Intangible Cultural Heritage: The Sound of the Maior Ecclesia of Cluny”), hereinafter “Suarez”.

As per claim 1, Zhou discloses:
	a computer-implemented method for determining an acoustic model of a building for use in an acoustic real-time locating system, the method comprising deriving an acoustic representation of sub-structures within the building (Zhou, page 43, left column, lines 32 - 34 discloses using acoustic, gyroscope and accelerometer to construct a floor plan.)

determining a location and orientation of a static acoustic transmitting device (Zhou, page 43, left column, lines 32 - 37 through right column, lines 1 - 2 discloses using a mobile device with acoustic, gyroscope, and accelerometer measuring capabilities that emits and records sounds along corridors and inside rooms and measures distance, and page 43, right column, lines 40 - 44 adds the acoustic ranging module includes microphones emitting and recording sound, and to provide data for measurements for distance and amplitude.)
In addition, Page 48, left column, lines 21 – 26 discloses using a mobile phone with an accelerometer and gyroscope instead of just integrating gyroscope data for orientation, in which it is interpreted that the gyroscope and accelerometer of the mobile device obtaining the orientation measurement information.

Zhou does not expressly disclose:
forming the acoustic model based on the acoustic representation and the location and orientation of the static acoustic transmitting device.

Suarez however discloses:
forming the acoustic model based on the acoustic representation and the location and orientation of the static acoustic transmitting device (Suarez, page 569, left column, lines 17 - 20 discloses predicting a model of space using acoustics, based on the location and geometry of source and receivers, also referred to as the acoustic model on page 569, left column, line 40 - 41 and FIG. 1.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the floor plan construction using acoustics from emitting and receiving sound from a microphone teaching of Zhou with the acoustic model obtained from information provided from a floor plan and sources and receiver locations teaching of Suarez. The motivation to do so would have been because Suarez discloses the benefit of a process using receivers to obtain complete information pertaining to the acoustic conditions of a building, which makes it possible to obtain the virtual acoustic reconstruction of spaces in the building (Suarez, page 569, left column, lines 28 - 37).

As per claim 9, Zhou discloses:
a computer-implemented method for determining an acoustic model of a room within a building for use in an acoustic real-time locating system, the method comprising transmitting an acoustic signal from a static acoustic transmitting device (Zhou, page 45, left column, lines 21 - 27 discloses sound from the speaker reflected in a room and received by the microphone of the smartphone.)

receiving, at the static acoustic transmitting device, reflected signals resulting from interactions of the acoustic signal with structures forming the room (Zhou, page 45, left column, lines 21 - 23 discloses reflections of sound from a room obtained by the microphone of a smartphone)

receiving a location and orientation of a static acoustic transmitting device (Zhou, page 43, left column, lines 32 - 37 through right column, lines 1 - 2 discloses using a mobile device with acoustic, gyroscope, and accelerometer measuring capabilities that emits and records sounds along corridors and inside rooms and measures distance, and page 43, right column, lines 40 - 44 adds the acoustic ranging module includes microphones emitting and recording sound, and to provide data for measurements for distance and amplitude.)
In addition, Page 48, left column, lines 21 – 26 discloses using a mobile phone with an accelerometer and gyroscope instead of just integrating gyroscope data for orientation, in which it is interpreted that the gyroscope and accelerometer of the mobile device obtaining the orientation measurement information.

Zhou does not expressly disclose:
forming the acoustic model based on the reflected signals and the location and orientation of the static acoustic transmitting device.

Suarez however discloses:
forming the acoustic model based on the reflected signals and the location and orientation of the static acoustic transmitting device (Suarez, page 569, left column, lines 17 - 20 discloses predicting a model of space using acoustics, based on the location and geometry of source and receivers, also referred to as the acoustic model on page 569, left column, line 40 - 41 and FIG. 1.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the floor plan construction using acoustics from emitting and receiving sound from a microphone teaching of Zhou with the acoustic model obtained from information provided from a floor plan and sources and receiver locations teaching of Suarez. The motivation to do so would have been because Suarez discloses the benefit of a process using receivers to obtain complete information pertaining to the acoustic conditions of a building, which makes it possible to obtain the virtual acoustic reconstruction of spaces in the building (Suarez, page 569, left column, lines 28 - 37).

For claim 3: The combination of Zhou and Suarez discloses claim 3: The computer-implemented method of claim 1, wherein:
the deriving the acoustic representation comprises surveying the sub-structures within the building using a camera of a mobile device (Zhou, page 43, left column, lines 26 - 28 discloses the use of a smartphone with the application to construct floor plans using acoustic sensing.)

For claim 4: The combination of Zhou and Suarez discloses claim 4: The computer-implemented method of claim 3, wherein:
the determining the location and orientation of the static acoustic transmitting device includes identifying the static acoustic transmitting device during the surveying the sub-structures (Zhou, page 44, right column, lines 24 - 27 discloses determining a portion of a building (window) and using sound from a speaker (of a smartphone) to determine the start of the window, with the microphone obtaining the sound emitted from the speaker.)

For claim 13: The combination of Zhou and Suarez discloses claim 13: The computer-implemented method of claim 9, further comprising: 
detecting a presence of an object within the room based on an identification of a new reflector or determination of a disturbance of a signal strength of a reflected signal (Zhou, page 45, left column, lines 21 - 34 discloses detecting walls and their distances using a phone based on the sound bouncing off a wall and received by the microphones of the phone.)

Claims 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“BatMapper: Acoustic Sensing Based Indoor Floor Plan Construction Using Smartphones”), in view of Suarez et al. (“Archaeoacoustics of Intangible Cultural Heritage: The Sound of the Maior Ecclesia of Cluny”), and further in view of Rollins (“Acoustics of the Salt Lake Tabernacle: Characterization and Study of Spatial Variation”), hereinafter “Rollins”.

For claim 2, the combination of Zhou and Suarez discloses the method of claim 1.
The combination of Zhou and Suarez does not expressly disclose:
wherein the deriving the acoustic representation comprises: receiving a computer aided design (CAD) file of the sub-structures within the building; and
deriving the acoustic representation from the CAD file.

Rollins however discloses:
wherein the deriving the acoustic representation comprises: receiving a computer aided design (CAD) file of the sub-structures within the building (Rollins, page 85, lines 15 - 18 discloses creating a three-dimensional floorplan drawings using AutoCAD based on floor plan drawings.)

deriving the acoustic representation from the CAD file (Rollins, “Acoustics of the Salt Lake Tabernacle: Characterization and Study of Spatial Variation”, page 85, lines 15 - 18 discloses an acoustic computer model created based on the three-dimensional floorplan drawings.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the floor plan construction using acoustics from emitting and receiving sound from a microphone teaching of Zhou and the acoustic model obtained from information provided from a floor plan and sources and receiver locations teaching of Suarez with the acoustic computer model obtained using floorplans and AutoCAD teaching of Rollins. The motivation to do so would have been because Rollins discloses the benefit of using an acoustic computer model to hear sounds from different receiver positions for different source locations by way of creating auralizations (modeling and simulating acoustic phenomena experience rendered as a sound field in virtual space), which in turn can be used to determine the accuracy of the model as well (Rollins, page 96, lines 1 - 5).

For claim 6: The combination of Zhou, Suarez, and Rollins discloses claim 6: The computer-implemented method of claim 2, wherein:
the deriving the acoustic representation comprises: deriving the sub-structures from the CAD file (Rollins, page 85, lines 15 - 18 discloses a CAD program (AutoCAD) to obtain floorplans and used to create the acoustic computer model, and page 86, lines 7 - 10 discloses areas within the model (stage and choir loft as examples of sub-structures) used for placements of sources and receivers.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the floor plan construction using acoustics from emitting and receiving sound from a microphone teaching of Zhou and the acoustic model obtained from information provided from a floor plan and sources and receiver locations teaching of Suarez with the acoustic computer model obtained using floorplans and AutoCAD teaching of Rollins and the additional teachings of areas identified in the model in terms of sub-structures, also taught by Rollins. The motivation to do so would have been because Rollins discloses the benefit of using an acoustic computer model to hear sounds from different receiver positions for different source locations by way of creating auralizations (modeling and simulating acoustic phenomena experience rendered as a sound field in virtual space), which in turn can be used to determine the accuracy of the model as well (Rollins, page 96, lines 1 - 5).

For claim 7: The combination of Zhou, Suarez, and Rollins discloses claim 7: The computer-implemented method of claim 6, wherein:
the determining the location and orientation of the static acoustic transmitting device includes receiving input from the user concerning the static acoustic transmitting device (Rollins, page 86, lines 9 - 15 discloses the location for receivers divided into groups based on the areas, with the receiver placed in areas to obtain impulse responses from multiple directions (omnidirectional).)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the floor plan construction using acoustics from emitting and receiving sound from a microphone teaching of Zhou and the acoustic model obtained from information provided from a floor plan and sources and receiver locations teaching of Suarez with the acoustic computer model obtained using floorplans and AutoCAD teaching of Rollins and the additional teachings of locations to place receivers in the model, also taught by Rollins. The motivation to do so would have been because Rollins discloses the benefit of using an acoustic computer model to hear sounds from different receiver positions for different source locations by way of creating auralizations (modeling and simulating acoustic phenomena experience rendered as a sound field in virtual space), which in turn can be used to determine the accuracy of the model as well (Rollins, page 96, lines 1 - 5).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“BatMapper: Acoustic Sensing Based Indoor Floor Plan Construction Using Smartphones”), in view of Suarez et al. (“Archaeoacoustics of Intangible Cultural Heritage: The Sound of the Maior Ecclesia of Cluny”), and further in view of Nguyen (U.S. PG Pub 2012/0113224 A1), hereinafter “Nguyen”.

For claim 5, the combination of Zhou and Suarez discloses the method of claim 3.
The combination of Zhou and Suarez does not expressly disclose:
wherein the determining the location and orientation of the static acoustic transmitting device further includes: using augmented reality based on the surveying the sub-structures.

Nguyen however discloses:
wherein the determining the location and orientation of the static acoustic transmitting device further includes: using augmented reality based on the surveying the sub-structures (Nguyen, U.S. PG Pub 2012/0113224 A1, paragraph [0070] discloses using a phone to obtain information to build an acoustic model of a room, which also can be provided with augmented reality.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the floor plan construction using acoustics from emitting and receiving sound from a microphone teaching of Zhou and the acoustic model obtained from information provided from a floor plan and sources and receiver locations teaching of Suarez with the augmented reality use with regards to creating an acoustic model of a room teaching of Nguyen. The motivation to do so would have been because Nguyen discloses the benefit of a method that provides flexibility and simplicity in user input as well as ease of use, while also providing the ability for the user to refine data to optimize the mapping of a room (Nguyen, paragraph [0072]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“BatMapper: Acoustic Sensing Based Indoor Floor Plan Construction Using Smartphones”), in view of Suarez et al. (“Archaeoacoustics of Intangible Cultural Heritage: The Sound of the Maior Ecclesia of Cluny”), in view of Rollins (“Acoustics of the Salt Lake Tabernacle: Characterization and Study of Spatial Variation”), and further in view of Nguyen (U.S. PG Pub 2012/0113224 A1).

As per claim 8, the combination of Zhou, Suarez, and Rollins discloses the method of claim 6.
	The combination of Zhou, Suarez, and Rollins does not expressly disclose:
	wherein the determining the location and orientation of the static acoustic transmitting device further includes: using augmented reality to identify the location of the static acoustic transmitting device relative to the sub-structures in the CAD file.

Nguyen however discloses:
wherein the determining the location and orientation of the static acoustic transmitting device further includes: using augmented reality to identify the location of the static acoustic transmitting device relative to the sub-structures in the CAD file (Nguyen, paragraph [0070] discloses using a phone to obtain information to build an acoustic model of a room, which also can be provided with augmented reality, and paragraph [0071] adds a QR code attached to a part of a room and used in conjunction with a smartphone (or cellular telephone) to obtain information, including distance information from the location of the OR code attached to a part of a room and the location of the phone taking the measurements.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the floor plan construction using acoustics from emitting and receiving sound from a microphone teaching of Zhou, the acoustic model obtained from information provided from a floor plan and sources and receiver locations teaching of Suarez, and the acoustic computer model obtained using floorplans and AutoCAD teaching of Rollins with the augmented reality use with regards to creating an acoustic model of a room teaching of Nguyen and the addition of obtaining distance information using a phone and QR code that could also be implemented in augmented reality, also disclosed in Nguyen. The motivation to do so would have been because Nguyen discloses the benefit of a method that provides flexibility and simplicity in user input as well as ease of use, while also providing the ability for the user to refine data to optimize the mapping of a room (Nguyen, paragraph [0072]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“BatMapper: Acoustic Sensing Based Indoor Floor Plan Construction Using Smartphones”), in view of Suarez et al. (“Archaeoacoustics of Intangible Cultural Heritage: The Sound of the Maior Ecclesia of Cluny”), and further in view of Zhang (“A Walk-Through System for Building Acoustics Evaluation Based on Virtual Environment Technology”), hereinafter “Zhang”.

For claim 12, the combination of Zhou and Suarez discloses the method of claim 9.
The combination of Zhou and Suarez does not expressly disclose:
detecting a motion of an object within the room based on determining a Doppler shift in the acoustic signal.

Zhang however discloses:
detecting a motion of an object within the room based on determining a Doppler shift in the acoustic signal (Zhang, page 346, right column, lines 11 - 14 discloses an object providing noise and a Doppler shift effect with regards to the sound from the object is observed.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the floor plan construction using acoustics from emitting and receiving sound from a microphone teaching of Zhou and the acoustic model obtained from information provided from a floor plan and sources and receiver locations teaching of Suarez with the Doppler shift of a moving object teaching of Zhang. The motivation to do so would have been because Zhang discloses the benefit of a virtual environment-based walk-through system for interactive acoustic evaluation of building within a virtual environment, which uses visualization, binaural room acoustic simulation techniques and real time auralization components to provide a system with an immersive virtual environment in which clients can be immersed within the proposed design and interact with the space to make design changes and experience the effect of acoustic property modifications (Zhang, page 343, right column, lines 1 - 11).

Claims 14 - 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“BatMapper: Acoustic Sensing Based Indoor Floor Plan Construction Using Smartphones”), in view of Suarez et al. (“Archaeoacoustics of Intangible Cultural Heritage: The Sound of the Maior Ecclesia of Cluny”), and further in view of Lopes (“In Search of Reliable Centimeter-Level Indoor Positioning. A Smartphone-based Approach”), hereinafter “Lopes”.

For claim 14, the combination of Zhou and Suarez discloses the method of claim 1.
The combination of Zhou and Suarez does not expressly disclose:
wherein forming the acoustic model further includes estimating an attenuation of one or more sub-structures based on at least one of a signal strength or a spatial sensitivity of the static acoustic transmitting device.
Lopes however discloses:
wherein forming the acoustic model further includes estimating an attenuation of one or more sub-structures based on at least one of a signal strength or a spatial sensitivity of the static acoustic transmitting device (Lopes, page 23, lines 24 - 31 discloses computing a position based on receiving and comparing signal strengths from locations, and computing signal strength using wall attenuation factor in terms of a propagation model, and page 43, lines 13 - 16 adds obtaining an indoor acoustic model based on using a plurality of models (sound propagation, room, noise, and transducer).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the floor plan construction using acoustics from emitting and receiving sound from a microphone teaching of Zhou and the acoustic model obtained from information provided from a floor plan and sources and receiver locations teaching of Suarez with the attenuation and signal strength teaching of Lopes. The motivation to do so would be because Lopes discloses the benefit of measuring distance based on acoustic signals that provides the advantage of sound propagation having predictable signal attenuation and being isotropic, which leads to accurate ranging results (Lopes, page 43, lines 8 - 10).

For claim 15: The combination of Zhou, Suarez, and Lopes discloses claim 15: The computer-implemented method of claim 3, wherein:
the surveying the sub-structures within the building further uses an inertial measurement unit (IMU) of the mobile device (Lopes, page 2, lines 11 - 13 discloses a smartphone with a IMU attached, and page 167, lines 2 - 4 adds the IMU from the smartphone providing data to an indoor positioning system.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the floor plan construction using acoustics from emitting and receiving sound from a microphone teaching of Zhou and the acoustic model obtained from information provided from a floor plan and sources and receiver locations teaching of Suarez with the attenuation and signal strength teaching of Lopes, and the additional teaching of IMU in a smartphone, also found in Lopes. The motivation to do so would be because Lopes discloses the benefit of measuring distance based on acoustic signals that provides the advantage of sound propagation having predictable signal attenuation and being isotropic, which leads to accurate ranging results (Lopes, page 43, lines 8 - 10), and the additional teaching of combining data from the IMU of the smartphone and the indoor positioning unit, that will allow the use of information given by accelerometer, gyroscope, and magnetometer in the device to obtain heading information, along with its related dynamics (Lopes, page 167, lines 5 - 6).

For claim 16: The combination of Zhou, Suarez, and Lopes discloses claim 16: The computer-implemented method of claim 1, wherein:
the static acoustic transmitting device uses ultrasonic acoustic signals (Lopes, page 18, lines 14 - 22 discloses a system (positioning system) with tags that send ultrasonic pulses for estimating its positions, which can work indoors and outdoors, with page 18, lines 26 - 29 adds an additional system that send ultrasonic signals using transmitters and receivers.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the floor plan construction using acoustics from emitting and receiving sound from a microphone teaching of Zhou and the acoustic model obtained from information provided from a floor plan and sources and receiver locations teaching of Suarez with the attenuation and signal strength teaching of Lopes, and the additional teaching of ultrasonic signals for estimating positions indoors and outdoors, also found in Lopes. The motivation to do so would be because Lopes discloses the benefit of measuring distance based on acoustic signals that provides the advantage of sound propagation having predictable signal attenuation and being isotropic, which leads to accurate ranging results (Lopes, page 43, lines 8 - 10), and the additional teaching of combining data from the IMU of the smartphone and the indoor positioning unit, that will allow the use of information given by accelerometer, gyroscope, and magnetometer in the device to obtain heading information, along with its related dynamics (Lopes, page 167, lines 5 - 6).

As per claim 20, note the rejections of claim 16 above. The instant claim 16 recites substantially the same limitations as the above rejected claim 16, and is therefore rejected under the same prior art teachings.

For claim 17: The combination of Zhou, Suarez, and Lopes discloses claim 17: The computer-implemented method of claim 1, wherein:
the static acoustic transmitting device includes a beacon device configured to transmit beacon data indicative of an identification of the static acoustic transmitting device (Lopes, page 16, lines 32 - 33 through page 17, lines 1 - 3 discloses a system with smartphones used to provide accurate indoor positioning by providing a network of beacons (anchors) to transmit acoustic signals, for example, the anchor (beacon) network in FIG. 2.7.)
 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the floor plan construction using acoustics from emitting and receiving sound from a microphone teaching of Zhou and the acoustic model obtained from information provided from a floor plan and sources and receiver locations teaching of Suarez with the attenuation and signal strength teaching of Lopes, and the additional teaching of beacons in a network for a system including a smartphone to transmit acoustic signals. The motivation to do so would be because Lopes discloses the benefit of measuring distance based on acoustic signals that provides the advantage of sound propagation having predictable signal attenuation and being isotropic, which leads to accurate ranging results (Lopes, page 43, lines 8 - 10), and the additional teaching of combining data from the IMU of the smartphone and the indoor positioning unit, that will allow the use of information given by accelerometer, gyroscope, and magnetometer in the device to obtain heading information, along with its related dynamics (Lopes, page 167, lines 5 - 6).

Allowable Subject Matter
Claims 10, 11, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Zhou et al. (“BatMapper: Acoustic Sensing Based Indoor Floor Plan Construction Using Smartphones”), discloses using a smartphone to obtain floor plans of a building using acoustic or sound, and Suarez et al. (“Archaeoacoustics of Intangible Cultural Heritage: The Sound of the Maior Ecclesia of Cluny”) adds creating an acoustic model based on the location of sources and receivers in the interior of a building. 
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 10, wherein the forming the acoustic model further includes alias mixing the reflected signals.

Claim 11, wherein the static acoustic transmitting device further includes a first transducer and a second transducer, the transmitting further includes transmitting the acoustic signal at a first frequency using the first transducer, the method further comprising: transmitting a second acoustic signal at a second frequency from the static acoustic transmitting device using the second transducer.

Dependent claims 18 and 19 are allowable under 35 U.S.C. 103 for depending from claim 11, an allowable base claim under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        May 20, 2022